                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROY WIEDRICH,

                   Plaintiff,

      v.                                            Case No. 20-cv-92-pp

ANDREW M. SAUL,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MTOION FOR LEAVE
        TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit does not provide enough facts for the court to

determine whether he can pay the filing fee. The affidavit indicates that the

plaintiff is not employed, he is not married, and he has no dependents he is

responsible for supporting. Dkt. No. 3 at 1. The only source of income the

plaintiff lists is $192 from “Foodshare,” id. at 2, and he lists no expenses at all,

id. at 2-3. The court is perplexed as to how the plaintiff is living. He shows no


                                         1
rent or mortgage payment, he owns a 1999 Jeep Cherokee Sport worth

approximately $250, but he has no other property of value or cash on hand or

in a checking or savings account. Id. at 2-4. Perhaps the plaintiff lives with

family or friends free of charge, perhaps those family or friends also provide for

his needs, but there is nothing in the affidavit telling the court whether that’s

the case or who supports the plaintiff. The court will ask the plaintiff to file an

amended request to proceed without prepaying the filing fee. The plaintiff is

represented by counsel, who should assist him in filling out the amended

request clarifying his living situation.

      The court ORDERS that the plaintiff must file an amended request to

proceed without prepaying the filing fee by the end of the day on February 12,

2020. If the plaintiff does not provide a new request in time for the court to

receive it by the deadline, the court will deny his application to proceed without

prepaying the filing fee and will require her to pay the full $400 filing fee by a

date certain.

      Dated in Milwaukee, Wisconsin this 22nd day of January, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                           2
